"Walker, J.
The error assigned in this case is that the note sued on was stamped with proprietary stamps; and it is said it might as well have been stamped with postage stamps; we say it might as well not have been stamped at all.
The maker of the note showed a disposition to avoid any fraud against the United States.
We are not told what kind of proprietary stamps were used; but we are left to infer that they are those usuably placed on lucifer match and cigar boxes; this was probably a wrong use of the stamps. The courts of this State will admit a promissory note in evidence, if not stamped at all. The United States must collect her revenue, without assuming to regulate the law of evidence- in the different States.
We are of opinion that delay is properly suggested.
The judgment is affirmed.
Affirmed.